Citation Nr: 1521264	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2014, the RO issued a statement of the case with regard to the issue of entitlement to service connection for tinnitus.  There is no indication that the Veteran submitted a substantive appeal and the issue has not been certified to the Board.


FINDINGS OF FACT

The Veteran has squamous cell carcinoma of the tongue as a result of herbicide exposure during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for squamous cell carcinoma of the tongue have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1133(c); 38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
The Veteran seeks entitlement to service connection for squamous cell carcinoma of the tongue due to herbicide exposure in or near the Korean demilitarized zone (DMZ) in 1970 with the 7th Battalion, 17th Artillery.

Effective February 24, 2011, VA amended its regulations regarding presumptive herbicide exposure for certain veterans who served in Korea.  Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The Department of Defense has determined that the 7th Battalion, 17th Artillery operated in or near the Korean DMZ in an area in which herbicides are known to have been used.  See M21-1 MR, Part IV, subpart ii, 2, C, 10, p.  Therefore, the Veteran is presumed to have been exposed to herbicides during service.  

Service connection for squamous cell carcinoma of the tongue cannot be established on a presumptive basis because the disease is not listed in 38 C.F.R. § 3.309(e); however, the Veteran is not prevented from establishing service connection on a direct basis.  See 38 U.S.C.A. § 1113(b); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In a December 2009 letter, the Veteran's private physician, K.W., M.D., an otolaryngologist, noted there was a strong link between squamous cell carcinoma and chemical exposure and stated he could not rule out herbicide exposure as contributing factor to the Veteran's cancer.  In August 2013, the same physician provided a supplemental opinion that it is was at least as likely as not that the Veteran's squamous cell carcinoma of the tongue was associated with herbicide exposure in Korea.  He explained it was difficult to explain the etiology of the Veteran's carcinoma without giving strong consideration to the likelihood that it could be the result of chemicals in herbicides that have been associated with cancer because the Veteran has no history of alcohol or tobacco use and has no knowledge of being exposed to asbestos.  

There are no other medical opinions of record that pertain to whether the Veteran has squamous cell carcinoma as the result of in-service herbicide exposure.  Dr. K.W. possesses the medical expertise to analyze the literature and provide the opinions he has given.  Thus, resolving reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Entitlement to service connection for squamous cell carcinoma of the tongue is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


